Citation Nr: 1131773	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  05-23 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic neck pain with right shoulder numbness. 

2.  Entitlement to service connection for a right arm disability, including as secondary to neck/right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1969 and from January 1970 to July 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied the above claims.

In July 2006, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

In a May 2007 decision, the Board denied the claims for entitlement to service connection for chronic neck pain with right shoulder numbness and for a right arm disability, granted service connection for a chronic stomach condition and remanded a claim for service connection for a chronic low back disability.  

The appellant appealed the Board's decision regarding the issues of chronic neck pain with right shoulder numbness and a right arm disability to the United States Court of Appeals for Veterans Claims (Court).  In a September 2008 order, the Court vacated that portion of the Board's May 2007 decision that denied entitlement to service connection for chronic neck pain with right shoulder numbness and for a right arm disability, including as secondary to neck/right shoulder disability and remanded the matter to the Board for action consistent with the September 2008 Court order.

In October 2008, the RO issued a supplemental statement of the case regarding the Veteran's claim for a chronic low back disability following development directed in the Board's May 2007 remand.  

In October 2009, the Board remanded the claims for chronic neck pain with right shoulder numbness and a right arm disability pursuant to the Court remand.  In March 2011, the Board remanded the claims for chronic neck pain with right shoulder numbness, a right arm disability, and a chronic low back disability with left leg numbness.

In June 2011, the RO granted service connection for lumbar degenerative disc disease and left leg radiculopathy.  Therefore, the issue of entitlement to service connection for a low back disability is no longer before the Board on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record upon its return to the Board discloses that the development requested by the Board was not completely accomplished.  In this regard, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the October 2009 Board remand, the RO was directed to obtain a VA examination in order to determine the etiology of the Veteran's claimed neck, right shoulder, and right arm disabilities.  The examiner was specifically requested to provide an opinion on whether any current neck and right shoulder disabilities had their onset during service or were related to any inservice disease or injury and was asked to comment on the effect of the injuries sustained in service and after service on the neck and right shoulder.  In addition, the examiner was requested to provide an opinion on whether the Veteran's neck disability was a congenital defect or disease if it did not begin in service and whether it was aggravated during service if it was a disease or subject to a superimposed injury if it was a defect.  Finally, the examiner was requested to opine if it were at least as likely as not that any current diagnosed right arm disabilities had their onset during service or were caused or aggravated by any current diagnosed neck disability.

In March 2010, the Veteran was afforded a VA examination.  Following a review of the claims file and physical examination, the Veteran was diagnosed as having cervical radiculopathy and cervical stenosis.  The examiner opined that the current neck and right shoulder disabilities were not caused by or a result of the 1970 fall off the truck in service.  The examiner explained that the Veteran had a motor vehicle collision in service and his right upper extremity was placed in a sling, from which he fully recovered.  In 1999, he was noted to have right upper extremity pain and left lower extremity pain and underwent a cervical spine surgery and fusion for stenosis and radiculopathy.  The examiner stated that this had nothing to do with his injury or service in the military and it was not aggravated by his service in the military.  

In the March 2011 remand, the Board found that although the examiner provided an opinion that the Veteran's neck and shoulder disability was not related to service, no opinion was provided on whether the Veteran's neck disability was a congenital defect or disease as it found that it did not begin in service.  Also, the examiner did not address whether the Veteran had a current right arm disability.  The issues were remanded to correct these deficiencies.  The examiner was specifically requested to comment on the effect of the injuries sustained by the Veteran during and after service on the Veteran's neck and right shoulder disabilities, including the inservice July 1970 accident where the Veteran fell off a truck and the February 1999 report of a post-service back injury and on the private physician's observation that the Veteran had a congenital cervical spine disease.  If the Veteran's neck disability did not begin during his period of active duty, the examiner was asked to specify whether it was a congenital defect or disease.  If the Veteran's currently diagnosed neck disability was a disease, the examiner was to indicate whether it was aggravated (increased in severity beyond normal progression) during his period of active duty from November 1965 to October 1969 and from January 1970 to July 1988.  If the Veteran's currently diagnosed neck disability was a defect, the examiner was to determine if it was subject to a superimposed injury.  The examiner was also requested to determine if any currently diagnosed right arm disabilities had their onset during active service or were caused or aggravated by any currently diagnosed neck disability.

In April 2011, the Veteran was afforded a VA examination during which he was diagnosed as having cervical stenosis and shoulder arthritis.  The only opinion related to the neck and shoulder provided was a finding that the Veteran's shoulder arthritis was less likely as not caused by or a result of the military or the motor vehicle accident in Korea as the Veteran's injury in service was quite distal to his current osteoarthritis and was "less likely than age to be a cause of his arthritis."  The examiner failed to provide the requested opinions regarding the neck and right shoulder, including the effect of the injuries sustained by the Veteran during and after service on the Veteran's neck and right shoulder disabilities and whether the Veteran's neck disability was a congenital defect or disease, and regarding any currently diagnosed right arm disability.  In addition, the Board finds the wording of the provided opinion unclear.  Therefore, another VA examination should be obtained on remand.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007).  

Board decisions are routinely vacated by the Court due to a failure to meet the requirements of a prior Board remand.  As such, a remand is required to correct these deficiencies.  Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the claimed neck, right shoulder, and right arm disabilities.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner is requested to answer the following questions:

(a)  Is it at least as likely as not (i.e., whether there is at least a 50 percent probability) that any current neck and right shoulder disabilities had their onset during active service or are related to any in-service disease or injury.  The examiner should specifically comment on the effect of the injuries sustained by the Veteran during and after service, including the inservice July 1970 accident where the Veteran fell off a truck and the February 1999 report of a post-service back injury and on the private physician's observation that the Veteran has a congenital cervical spine disease.  

(b)  If the Veteran's neck disability did not begin during his period of active duty, the examiner should specify whether it is a congenital defect or disease.  If the Veteran's currently diagnosed neck disability is a disease, the examiner should indicate whether it was aggravated (increased in severity beyond normal progression) during his period of active duty from November 1965 to October 1969 and from January 1970 to July 1988.  If the Veteran's currently diagnosed neck disability is a defect, was it subject to superimposed injury?  

(c)  Is it at least as likely as not that any currently diagnosed right arm disabilities had their onset during or were aggravated by active service? 

(d)  If the answer to (c) is no, is it at least as likely as not that any currently diagnosed right arm disabilities were caused by any diagnosed neck disability?  

(e)  If the answer to (c) or (d) is no, is it at least as likely as not that any diagnosed neck disability aggravated any currently diagnosed right arm disabilities?  

The examiner is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of any currently diagnosed right arm disabilities (i.e., a baseline) before the onset of the aggravation. 

Complete rationale for the opinions expressed should be explained in the examination report. 

2.  Finally, readjudicate the claims on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained as a result of this remand.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


